DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because “110” in Fig. 2 is not the same as “110” in Figs. 3 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite “two mounting surfaces disposed facing away from each other “. It is unclear to the examiner as to where the two mounting surfaces are and how they are facing away from each other. For the purposes of this examination, the examiner is interpreting the claims to be claiming that one mounting surface is on an “upper” side of the seal and the other mounting surface is on a “bottom” side of the seal.
Claims 2-9 and 11-20 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hu et al. (CN204680330U).

a waterproof substrate (Fig. 6), comprising: 
two mounting surfaces (e.g. upper surface of Fig. 6 and lower surface of Fig. 6) disposed facing away from each other; and 
at least one waterproof protrusion (6) provided on at least one of the two mounting surfaces and comprising: 
a protrusion body (body of 6) connected with the mounting surface, one end of the protrusion body away from the waterproof substrate comprising a connecting end surface (e.g. surface at end of lead line 6); and 
at least two waterproof ribs (e.g. ribs in Fig. 6), each of the waterproof ribs being provided on the connecting end surface respectively and being gradually inclined outwardly in a direction away from the connecting end surface respectively (Fig. 6).
Regarding claim 2, the Hu reference discloses a number of the waterproof protrusion is at least two (Fig. 6).
Regarding claim 3, the Hu reference discloses the waterproof ribs are evenly distributed on the connecting end surface respectively (Fig. 6).
Regarding claim 4, the Hu reference discloses a number of the waterproof ribs is two (Fig. 6); and 
a distance between the two waterproof ribs gradually increases in the direction away from the connecting end surface (Fig. 6).
Regarding claim 5, the Hu reference discloses  the two waterproof ribs are arranged symmetrically (Fig. 6).

Regarding claim 7, the Hu reference discloses the waterproof ribs, the at least one waterproof protrusion and the waterproof substrate are integrally formed (Fig. 6).
Regarding claim 9, the Hu reference discloses at least one waterproof protrusion strip (62 or 64) provided on at least one of the two mounting surfaces of the waterproof substrate, the waterproof protrusion strip being spaced from the protrusion body (Fig. 6).
Regarding claim 10, the Hu reference discloses a display screen (Fig. 1), comprising a cabinet (Fig. 1) and a display module (Fig. 1) connected with the cabinet, an installation space being defined between the display module and the cabinet (Fig. 1), wherein the display screen further comprises: 
a waterproof assembly (Fig. 1), comprising: 
a waterproof substrate (Fig. 6), comprising: 
two mounting surfaces (e.g. upper surface of Fig. 6 and lower surface of Fig. 6) disposed facing away from each other; and 
at least one waterproof protrusion (6) provided on at least one of the two mounting surfaces and comprising: 
a protrusion body (body of 6) connected with the mounting surface, one end of the protrusion body away from the waterproof substrate comprising a connecting end surface (e.g. surface at end of lead line 6); and 

wherein:
the waterproof assembly is disposed in the installation space (Fig. 1); 
at least one mounting surface of the mounting surface of the waterproof substrate facing the cabinet and the mounting surface of the waterproof substrate facing the display module comprises the at least one waterproof protrusion (Fig. 1); and 
at least one of the cabinet and the display module is abutted against the waterproof ribs (Fig. 1).
Regarding claim 11, the Hu reference discloses the mounting surface of the waterproof substrate facing the display module comprises the at least one waterproof protrusion (Fig. 1); 
the display module is abutted against the waterproof ribs (Fig. 1); and 
the mounting surface of the waterproof substrate facing away from the at least one waterproof protrusion is abutted against the cabinet (Fig. 1).
Regarding claim 12, the Hu reference discloses the mounting surface of the waterproof substrate facing the cabinet comprises the at least one waterproof protrusion (Fig. 1); 
the cabinet is abutted against the waterproof ribs (Fig. 1); and 
the mounting surface of the waterproof substrate facing away from the at least one waterproof protrusion is abutted against the display module (Fig. 1).

Regarding claim 15, the Hu reference discloses the display module comprises: a data interface (Fig. 1); wherein: the waterproof substrate is a ring-shaped structure and surrounds the data interface (Figs. 1,2).
Regarding claim 19, the Hu reference discloses the waterproof ribs are evenly distributed on the connecting end surface respectively (Fig. 6).
Regarding claim 20, the Hu reference discloses a number of the waterproof ribs is two (Fig. 1); and a distance between the two waterproof ribs gradually increases in the direction away from the connecting end surface (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu.
Regarding claim 7, the Hu reference discloses the invention substantially as claimed in claim 1.
However, the Hu reference fails to explicitly disclose a plurality of the waterproof protrusions extending in a same direction are provided on the same mounting surface of 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a plurality of protrusions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and in order to provide redundancy in case one of the protrusions fail. St. Regis Paper Col. V. Bemis Co., 193 USPQ 8.
Regarding claim 13, the Hu reference discloses the invention substantially as claimed in claim 10.
However, the Hu reference fails to explicitly disclose the mounting surface of the waterproof substrate facing the cabinet and the mounting surface of the waterproof substrate facing the display module are respectively provided with the at least one waterproof protrusion (Fig. 1); 
the waterproof ribs provided on one mounting surface of the waterproof substrate is abutted against the display module (Fig. 1); and 
the waterproof ribs provided on the other mounting surface of the waterproof substrate is abutted against the cabinet (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a plurality of protrusions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and in order to provide redundancy in case one of the protrusions fail. St. Regis Paper Col. V. Bemis Co., 193 USPQ 8.
Regarding claims 16, 17, and 18, the Hu reference discloses the invention substantially as claimed in claim 10.
However, the Hu reference fails to explicitly disclose the abutting surfaces being inclined.
It would have been obvious to one of ordinary skill in the art at the time of filing to making the abutting surface inclined, a change in the shape of a prior art device is a design consideration within the skill of the art in order to allow of the desired sealing pressure. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).




	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GILBERT Y LEE/Primary Examiner, Art Unit 3675